Citation Nr: 1342976	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  98-15 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), schizophrenia, and psychosis, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty in the United States Army from September 1979 to September 1982.  Thereafter he was a member of the National Guard from August 1983 to January 2002 with eleven months of prior reserve service; he served on active duty from August 1991 to September 1994, and from February 2000 to October 2000.  His last period of active duty included service in Bosnia in connection with Operation Joint Forge.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) located in Waco, Texas that, in part, denied the Veteran's claim of entitlement to service connection for PTSD.  

In a March 2008 decision, the Board denied the appellant's service connection claim.  The appellant then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (hereinafter Court).  The Court issued a Memorandum Decision, in February 2010, and, in part, vacated that portion of the Board's decision that denied the appellant's claim of entitlement to service connection for PTSD.  The Board remanded the claim for additional development in September 2010, April 2012, and May 2013.

The Veteran's case stems from a rating decision issued by the Waco RO.  While the case was in appellate status, in April 2010, the Veteran asked that his case be transferred to the RO in Houston, Texas.  

The Court has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam). That holding was expanded to encompass other conditions in Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (claimant's identification of the benefit sought does not require technical precision).  As the evidence of record reveals that the Veteran has been diagnosed with schizophrenia and psychosis, the issue has been recharacterized as indicated above.


FINDING OF FACT

The competent and probative medical evidence of record preponderates against a finding that the Veteran has an acquired psychiatric disability related to any incident or event in military service or to any service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in July 2004 and February 2009 and the claim was subsequently readjudicated, most recently in a September 2013 supplemental statement of the case. Mayfield, 444 F.3d at 1333.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  

The duty to assist includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  Records regarding an application for Social Security Administration benefits have been obtained and associated with the claims file.  The appellant was afforded a VA medical examination in June 2012. 

In a Memorandum Decision dated in February 2010 the Court ordered that attempts be made to verify the Veteran's stressor and that the Veteran be afforded another examination.  

The September 2010 Board remand ordered that action be taken to assure that proper notice was accomplished.  The Board ordered that Official Military Personnel File or other proper source for personnel records be obtained and the Veteran's period of duty in Bosnia be verified.  The Board ordered that the Veteran be contacted for identification of providers for psychiatric treatment since 2000 and that the Veteran be provided an opportunity to provide additional detail regarding service in Bosnia.  The Board ordered that submission to Joint Services Records Research Center (JSRRC) or other appropriate agency for verification of the alleged stressor events.  The Board ordered that a determination be made whether the Veteran was exposed to hostile military or terrorist activity in service.  Lastly the Board ordered that the Veteran be provided an examination.  

Subsequently, requests were made in Defense Personnel Records Information Retrieval System (DPRIS) for records.  In December 2010 a letter was sent to the Veteran requesting additional information regarding his stressors.  In December 2011 a formal finding of unavailability in regard to the Veteran's military personnel records was made.  The Veteran was contacted in December 2011 and informed that military personnel records were unavailable.  A January 2012 memorandum indicated that the information required to corroborate the stressful events described was insufficient.  

In April 2012 the Board again remanded the Veteran's claim for attempts to be made to verify the dates that the Veteran was on active duty in Bosnia, to associate with the claims file all VA treatment records not already of record and dated since November 1, 2000, obtain from JSRRC documentation regarding a mission of the Veteran's unit in Bosnia and a description of the duties of the Veteran's MOS, and for the Veteran to be afforded a VA medical examination. 

Subsequently, service personnel records were obtained and associated with the claims file.  A report from the Texas Military Forces was obtained indicating the Veterans period of service in Bosnia.  Documents regarding the activities of the Veteran's unit were obtained and associated with the claims file.  A document regarding the duties of the Veteran's MOS was obtained and associated with the claims file.  In June 2012 a memorandum from the JSRRC coordinator was associated with the claims file.  The Veteran was provided a VA medical examination in Exam provided June 2012.

In May 2013 the case was again remanded by the Board for attempts to be made to obtain additional VA treatment records and for a medical opinion to be obtained taking into consideration any additional records associated with the claims file.

Subsequently, additional VA treatment records were obtained and associated with the claims file and a medical opinion was obtained in September 2013.

Therefore, based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV). 

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to eliminate the requirement for corroborating evidence of a claimed in-service stressor if it is related to a Veteran's "fear of hostile military or terrorist activity."  75 Fed. Reg. 39,843 (2010).  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  During the course of this appeal, VA amended 38 C.F.R. § 3.310 effective October 10, 2006, to implement the decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The amended 38 C.F.R. § 3.310 (b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996). 

The evidence does not show, nor does the Veteran allege, that he was exposed to combat during his military service.  Instead, the Veteran is seeking service connection for PTSD based upon non-combat stressors which he says occurred during his active military service.  The Veteran specifically identifies three incidents during service which continue to cause him stress.  He reports that, during his service in Bosnia during the peace-keeping mission there, he witnessed blown-up houses, injured people, and people begging for food.  He states that it was a horrible sight and he felt bad because he was unable to help them by giving them rations.  The Veteran also reports an instance in 1982 when he saw a fellow Sergeant fall from a balcony.  The Veteran states that he later discovered that the Sergeant was pushed off the balcony by his roommate, and he felt angry because he knew the man personally.  Finally, the Veteran reports that, in November 1980, he found a fellow soldier with a broom in his anus, which was very shocking.  

In February 2002, he complained of experiencing stress, decreased sleep, and decreased appetite since being kicked out of his girlfriend's house.  It was noted the Veteran's military service but diagnosed him with an adjustment disorder and "rule out" psychosis.  The Veteran continued to receive mental health treatment, and was variously diagnosed with a delusional disorder and depression.  See VA outpatient treatment records dated February to March 2002.  Following mental health evaluation by a clinical psychologist in March 2002, the Veteran was diagnosed with psychosis.  In March 2002 the Axis III was noted to be lumbar radiculopathy.  From June 2002 to the present, the Veteran's diagnosis has been paranoid schizophrenia and psychosis.  

In October 2002, the Veteran reported having thoughts about the things he saw in Bosnia.  He reported that he was unable to erase his memories from active duty and specifically reported the incident when he witnessed the Sergeant being pushed from a balcony.  No diagnosis was rendered at that time.

Private examination in September 2003 indicates that the Veteran reported PTSD and was on a variety of psychoactive medications.

In another private examination report, dated in September 2003, the Veteran was noted to complain of pain, depression, and a history of PTSD.  After examination the Veteran was diagnosed with pain disorder associated with psychological factors, chronic, and PTSD.  The examiner noted that the Veteran was experiencing depression, sleep disturbances, poor appetite, and weight loss, loss of interest in activities.  The symptoms were persistent for over a year.  Symptoms were also noted to date back to reported military accidents.  His symptoms were impairing his ability to function daily.  The pain appeared to be a major focus of the claimant's life.  He reported a substantial use of medications and frequent use of health care system.  The symptoms were reported to be experienced every day and appeared to contribute to the onset, severity, and maintenance of pain.  The claimant reported a history of symptoms of PTSD.  He reported military exposure to traumatic events experienced while serving in Vietnam.  He reported persistent re-experience of intrusive and distressing recollections of military traumas.  He reported problems with recollection of traumas experienced, significantly diminished interest and participation in activities that he previously enjoyed, restricted range of affect and preferred not to socialize with civilians.  He also reported difficulty sleeping, irritability and anger outbursts, and hyper vigilance in social situations.  Medical records were noted to indicate past substance abuse treatment and the claimant denied current substance abuse.  

Records regarding an application for Social Security Administration benefits reveal a diagnosis of paranoid schizophrenia and PTSD.

In March 2005 the Veteran was noted to report that he had a psychiatric history of depression, PTSD, and schizophrenia and to be prescribed psychotropic medications.

In February 2005 a provider reported "I have not diagnosed him with PTSD in past but now I am beginning to wonder if he might, in fact, meet criteria."  

In April 2005, July 2005, and March 2006 the Veteran's physician noted he continued to maintain that he has PTSD.  The physician stated that she was beginning to wonder whether the Veteran might have PTSD, but noted she was unable to get him to clearly describe his symptoms.  The physician stated that it is possible the Veteran does not have PTSD but was exposed to trauma and believes this is equivalent to PTSD.  The Veteran was scheduled for a follow-up PTSD evaluation but the subsequent treatment records do not show that the evaluation was ever conducted.

In March 2006 the Veteran was noted to have psychosis and to be a poor historian.

In June 2006 it was noted that the Veteran had chronic low back pain and that he was to be evaluated by a pain psychologist.  It was noted that the Veteran needed to be evaluated as part of the process for lumbar spine cord stimulator implantation.

In October 2006 the Veteran reported that his pain sometimes causes mood swings.

In October 2006 the Veteran reported that he has been treated for PTSD and indicated seeing some of his fellow soldiers who died were traumatic events he experienced.  Also in October 2006 the Veteran was noted to be diagnosed with paranoid schizophrenia.

A March 2007 mental health treatment note shows his diagnosis as paranoid schizophrenia.  The provider indicates that the Veteran reported daily, almost constant, intrusive thoughts about his combat experience.  There were no nightmares and he denied hypervigilence and avoidance behaviors.  The provider noted that it was unclear how his schizophrenia is/was related to combat trauma.

A memorandum dated in June 2007 indicates that attempts were made to verify the Veteran's reported stressors.  The report indicates that not enough information had been received to verify the stressors.

In October 2008 and December 2008 the Veteran was noted to have loosening of associations and paranoid ideations suggestive of schizophrenia.  

In September 2009 and June 2009 the Veteran was noted to have a history of schizophrenia. 

In March 2009 the Veteran reported intermittent intrusive thoughts related to his military experience but he denied avoidance or hypervigilence.  The Veteran was assessed with history of schizophrenia significantly improved.

In March 2009 the Veteran was afforded a VA Compensation and Pension (C&P) mental disorders examination.  The Veteran's claims file was not reviewed.  The examiner reviewed the Veteran's treatment records and indicated that they revealed a diagnosis of psychosis and then paranoid schizophrenia.  The examiner noted that the Veteran had been noted by health providers as being a poor historian, as someone who exhibits a thought disorder, and has a disorganized presentation.  The examiner noted that the Veteran had difficulty presenting a coherent history and that he exhibited loose associations and tangential thinking.  At times, there were odd beliefs and odd presentations.  The examiner, therefore, indicated that the accuracy of the information provided was questionable.  The Veteran's reported pre-service history was noted to be difficult to follow.  The Veteran reported that during service he was "Delta Force" and identified MOS involving communications intelligence.  The Veteran reported stressors of observing an individual with a broomstick shoved up his anus and a man on the ground who had been pushed to his death.  He also reported that he was traumatized when he heard about a fellow serviceman whose head was severed after a dispute with another serviceman.  He reported that he received psychiatric care at the Dallas VAMC since 2002.  After mental status examination the Veteran was diagnosed with psychotic disorder, not otherwise specified.  The examiner reiterated that the claims file was not reviewed as it was with the Board.  The Veteran maintained that he had PTSD however his treating providers had diagnosed him with a psychotic condition, most notably paranoid schizophrenia.  The examiner stated that given the limited information provided, as the claims file was not provided, it was not possible to indicate without resorting to mere speculation whether this condition had any relationship to the Veteran's military service.  

The examiner provided an addendum to the opinion in June 2009 and indicated that the Veteran's mental disorder was not secondary to his service-connected back condition.

In a December 2009 treatment note the Veteran was diagnosed with paranoid schizophrenia.

In September 2010 the Veteran was diagnosed with psychosis NOS and consider dysomnia in Axis I.  Axis III included hypertension, essential; mixed hyperlipidemia; diabetes mellitus, type I; male erectile disorder; and chronic low back pain.

A treatment note dated in February 2011 indicated psychosis and suspect bipolar disorder.  Treatment notes in April 2011 and September 2011 indicated a history of schizophrenia and diagnosed schizophrenia and psychosis in remission.  Bipolar disorder was suspected.

VA treatment notes dated in January 2012, April 2012, and June 2012 reveal diagnoses and treatment of schizophrenia and psychosis.

In February 2012 the Veteran was afforded a VA C&P examination.  The examiner diagnosed the Veteran with psychotic disorder, NOS, and noted that the symptoms do not meet the diagnostic criteria for PTSD under the DSM-IV.  Axis III included chronic low back pain, male erectile disorder, mixed hyperlipidemia, hypertension, and diabetes mellitus, type I.  The Veteran reported that while stationed in Germany in 1979 he was asked by his sergeant to investigate loud noises coming from the barracks.  He stated that he went to the barracks and discovered a soldier lying on his stomach on the bed, hands tied behind his head, and a broomstick protruding from his anus.  The stressor was noted to meet the criteria to support a diagnosis of PTSD.  The Veteran reported that while in Fort Hood in 1982 he saw a soldier falling from the third floor of the barracks.  He reported seeing a the damaged body and head "busted open."  The stressor was noted to not be adequate to support the diagnosis of PTSD.  The Veteran reported that while in Bosnia in 1999 to 2000 he had to maneuver his way through mine fields.  This stressor was also noted to not be adequate to support the diagnosis of PTSD.

The examiner noted that the Veteran reported three traumatic events that occurred in the military and he endorsed symptoms related to PTSD.  It was the examiner's clinical opinion that the Veteran's experiences and reported symptoms do not meet the criteria for PTSD.  The Veteran endorsed symptoms related to delusional and grandiose thought processes.  The Veteran's mental health history and current symptoms of presentation were found to be most consistent with psychotic disorder NOS.  His symptoms and psychiatric diagnosis did not appear related to his periods of military service.  The examiner further stated that the Veteran's psychiatric symptoms appeared not related or caused by his service-connected disabilities.  

In June 2012 the Veteran was afforded a VA C&P examination.  The examiner noted that the Veteran was not diagnosed with PTSD as his symptoms did not meet the DSM-IV criteria for PTSD.  The examiner indicated that the Veteran's diagnosis was psychotic disorder, not otherwise specified.  The examiner reported that Axis III included hypertension, diabetes mellitus, low back pain, and psychosis.  The examiner indicated that the claims folder and CPRS records were reviewed.  The examiner reported that the Veteran denied mental health treatment in service and that a June 1999 medical screening revealed that the Veteran denied mental/psychological problems.  The examiner stated that review of the evidence revealed that the Veteran's mental health treatment began in February 2002 and that the onset of the Veteran's psychiatric disorder was February 2002.  The examiner reported that a September 2003 psychological examination indicates that a diagnosis of pain disorder associated with psychological factors and PTSD secondary to service in Vietnam was rendered.  However, the examiner reported that the military records indicate no service in Vietnam.  A subsequent PTSD screening and evaluation was noted to not reveal any indication of PTSD.  The Veteran was noted to exhibit grandiosity and delusional thinking.  The Veteran's reported stressors of witnessing a soldier in Germany who was tied to the bed and had been sodomized with a broom, witnessing a soldier fall from a third floor window at Fort Hood, and walking through mine fields in Bosnia were discussed.

After examination it was noted that the Veteran had psychotic disorder not otherwise specified with an onset in February 2002 per the medical record.  The examiner rendered the opinion that it was less likely than not based on all the evidence reviewed that the Veteran's current psychiatric pathology is causally or etiologically related to periods of military service, there was no evidence that psychiatric signs or symptoms were manifested during any period of service, there were not sign and symptoms that may have occurred within one year after separation from service in October 2000, and there was no evidence that the Veteran's current psychiatric pathology is caused by, related to, or aggravated by any one or a combination of his service-connected disabilities, including associated pain, or by his TDIU.  The examiner noted that this opinion was based upon review of the treatment records, service treatment records, and the Veteran's self-report of symptoms during the interview.

In July 2013 the Veteran was diagnosed with schizophrenia.  The Veteran was noted to have psychosis in remission and bipolar disorder was suspected.

In September 2013 a VA medical examiner rendered the opinion "[b]ased on all available evidence, including review of the C-file, it is less likely than not that any current psychiatric disorder of the Veteran originated in service or is otherwise attributed to the Veteran's military service or any event thereof."

Service personnel records reveal duty in imminent danger pay area in Bosnia from February 2000 to October 2000.

A statement from the Texas Military Forces indicates that they do not have copies of records regarding the Veteran.

A statement from the Texas Military Forces, Joint Force Headquarters, Adjutant General's Department, indicate that the Veteran was part of Task Force Texas in which the 49th AD assumed command of operations in the Bosnia/Kosovo area of operations.  He was noted to be on active duty from February 2000 to November 2000.  He was reported to be transferred to the Retired Reserve in January 2002.

The Veteran's MOS of 31R was noted to be multichannel transmissions Systems Operator-Maintainer.  Soldiers in this position supervise, install, operate, and perform unit level maintenance on multichannel line-of-site and tropospheric scatter communications systems, communication security (COMSEC) devices, and associated equipment.  They operate and perform preventive maintenance checks and services (PMCS) on assigned vehicles.  They install, operate, and perform PMCS on power generators.

General information regarding the operations of the Veteran's unit were obtained and associated with the claims file.  These records reveal that during the Veteran's period of service in 2000 elements of the Veteran's unit completed patrols and reconnaissance.

A memorandum of record reports that there was insufficient information to corroborate the Veteran's reported stressors.  

The Board finds that entitlement to service connection for a psychiatric disorder, to include PTSD, schizophrenia, and psychosis, is not warranted.  The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any psychiatric disorder.  Post service treatment records reveal that the Veteran has been diagnosed with psychosis, delusional disorder, depression, and paranoid schizophrenia.  The records reveal a notation of a history of PTSD and records regarding an application for Social Security Administration benefits reveal diagnoses of paranoid schizophrenia and PTSD.  The September 2003 private medical record that includes a diagnosis of PTSD also notes the Veteran's report of exposure to stressors while serving in Vietnam.  The Veteran did not have service in Vietnam.  

The Veteran is unclear regarding whether he was in combat; however, the evidence does not reveal that the Veteran was exposed to combat and the Veteran has indicated that his reported PTSD is related to noncombat stressors.

Attempts have been made to verify the Veteran's stressors; however, memorandum have indicated that the Veteran has not provided sufficient information to confirm his reported stressors.  In addition, as the record reveals that the Veteran has been noted to be a poor historian, the Board finds the Veteran's reports to lack credibility.

After examination in June 2012 the examiner rendered the opinion that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner diagnosed the Veteran with psychotic disorder.  The examiner rendered the opinion that the Veteran's psychiatric disorder was not related to periods of military service.  The examiner noted that there was no evidence that psychiatric signs or symptoms were manifested during any period of service, there were not sign and symptoms that may have occurred within one year after separation from service in October 2000.  In addition, the examiner rendered the opinion that there was no evidence that the Veteran's current psychiatric pathology is caused by, related to, or aggravated by any one or a combination of his service-connected disabilities, including associated pain, or by his TDIU.  The examiner reported that the opinions were based upon review of the treatment records, service treatment records, and the Veteran's self-report of symptoms during the interview.   

After consideration of the claims file in September 2013 a VA medical examiner rendered the opinion that it is less likely than not that any current psychiatric disorder of the Veteran originated in service or is otherwise attributed to the Veteran's military service or any event thereof.

The appellant has offered his own opinion on etiology, stating that he currently has PTSD as a result of experiences in service.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the issue of whether the Veteran has a diagnosis of PTSD related to service falls outside the realm of common knowledge of a lay person.  While the Veteran is competent to describe his symptoms and stressors that occurred to him in service, he is not shown to have the medical expertise to diagnose psychiatric disability and the Board finds that diagnosing and identifying psychiatric disability requires medical expertise that the Veteran is not shown to possess.  His descriptions of stressors in service and his reported symptoms were considered by the June 2012 and September 2103 VA medical opinions and those examiners determined the Veteran did not meet the criteria for a diagnosis of PTSD.  Jandreau, 429 F.3d at 1377. 

As the preponderance of the evidence is against a finding that the Veteran has a psychiatric disorder related to his active service or related to or aggravated by his service-connected disabilities, entitlement to service connection for a psychiatric disorder, to include PTSD, schizophrenia, and psychosis, is denied.

ORDER

Service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), schizophrenia, and psychosis, to include as secondary to service-connected disabilities is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


